DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2021 has been entered.
Status of Claims
3.	Claims 1 and 6 - 8 are currently amended.  Claims 2 and 3 are original.  Claims 4 - 6 and 9 - 14 were previously presented.  Claims 1 - 14 are pending and being examined in this application.  
Response to Amendment / Arguments
4.	Claims previously rejected under 35 U.S.C. 112(a), first paragraph, were amended to overcome the rejections.  Claims previously rejected under 35 U.S.C. 112(b), second paragraph, rejections are withdrawn.  Applicant's arguments filed 26 May 2021 have been fully considered but are not persuasive.	
In response to the arguments regarding the 35 U.S.C. 101, the rejection still
stands.  The Applicant argues, the claims are directed to “specific improvements”, “solving technical problems” within the “technology and cover the particular solutions” to 
	Claim 1 recites a method of conducting a transaction using generated tokens (financial and mathematical operations), which are abstract ideas.  The Revised Patent Subject Matter Eligibility Guidance spells out these as mathematical concepts - mathematical relationships, mathematical formulas or equations mathematical equations.  Additionally, the claims involve certain methods of organizing human activity - commercial or legal interactions, managing personal behavior or relationships or interactions between people (see Revised Guidance, 84 Fed. Reg. at 52).  
	The preamble of Claim 1 recites this purpose as method of protecting information using a distributed tokenization system for a transaction.  The use of a tokenization server and a local database (see Applicant’s Specification ¶0035; 0038 “common database”), and fractional token table (i.e. well-know algorithm: [see Applicant’s Specification ¶; 0056 “common” table]), merely uses a generic server that runs a well-known algorithm and a database within a computer system to implement the abstract idea wherein there is no improvement to the processor itself (MPEP 2106.05(a)-(c), (e)-(h)).
	The judicial exception is not integrated into a practical application, as the additional elements (server and database) do not improve the functioning of the computer or technology nor does it the transformation of these devices.  
	Dependent claims further describe the abstract idea and do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1 – 14 are rejected under 35 U.S.C. 101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be
determined whether the claim is directed to one of the four statutory categories of
invention, i.e., process, machine, manufacture, or composition of matter. If the claim
does fall within one of the statutory categories, it must then be determined whether the
claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is
integrated into a practical application. Examples of abstract ideas include mathematical
concepts, certain methods of organizing human activity and mental processes (Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298,
June 19, 2014; Federal Register, Vol. 84, No. 4, Mon, 7 Jan 2019, Pg. 50 - 57).
In the instant case, Claims 1 - 7 are directed to a method, and Claims 8 - 14 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. Claim 1 is directed to conducting a transaction using generated tokens (financial and mathematical operations), which are abstract ideas. Specifically, the claims recite “with the tokenization systems, receiving token requests…includes a string of sensitive information; and with the tokenization servers, generating tokens…wherein generating each token comprises a tokenization system running the string…through a plurality of rounds of a Feistel network using the fractional token table…maps partial tokens to string portions, and wherein the generated tokens protect the sensitive information in the online transactions”, which is which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims recite mathematical relationships, mathematical formulas or equations, mathematical calculations, as well as, commercial or legal interactions, managing personal behavior or relationships or interactions between people.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  It has been held that combining abstract ideas does not render the ideas less abstract (RecogniCorp, 855 F.3d at 1327; FairWarning IP, LLC v. latricSys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as the tokenization server, local database and Feistel network (i.e. algorithm)  merely use a computer and/or software as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely automate or implement the abstract idea and do not add meaningful limits to practicing the abstract idea. (MPEP 2106.05).
	The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because, when analyzed under step 2B of
the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84
Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements to perform the steps amounts to no more than using a computer and/or processor to automate and/or implement the abstract idea. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(1)(A)(f) & (h)). Therefore, the claim is not patent eligible.
	Dependent Claims 2 – 7 and 10 - 14 further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Conclusion                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/           Examiner, Art Unit 3699    

/JOHN W HAYES/           Supervisory Patent Examiner, Art Unit 3685